Case 1:19-cv-11483-GBD-OTW Document 45 Filed 10/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAMON C. NAGO,

 

Plaintiff,

-against-

19 Civ. 11483 (GBD)

BLOOMBERG L.P.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have resolved this matter, the Clerk of the
Court is hereby ORDERED to close the above-captioned action, without prejudice to restoring the
action to this Court’s calendar if an application to restore is made within thirty (30) days of this
Order.

The Clerk of the Court is directed to close the motion at ECF No. 21.
Dated: New York, New York

October 23, 2020
SO ORDERED.

Faron A DIM,

GYO B. DANIELS
“white tates District Judge

 

 

 
